Citation Nr: 1141849	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - which, in relevant part, denied the Veteran's claim for a rating higher than 30 percent for her Raynaud's Syndrome, a rating higher than 10 percent for her hypertension, and a rating higher than 10 percent for her hypothyroidism.

Her May 2007 notice of disagreement (NOD) addressed all three of these claims, but the RO issued another decision in February 2008 increasing the rating for her Raynaud's Syndrome from 30 to 40 percent, retroactively effective from February 9, 2006, the date of receipt of her claim for a higher rating for this disability.  That decision also increased the rating for her hypertension from 10 to 20 percent, also retroactively effective from the date of receipt of her increased-rating claim on February 9, 2006.  The statement of the case (SOC), also issued in February 2008, denied even higher ratings for these disabilities, meaning higher than 40 percent for the Raynaud's Syndrome and higher than 20 percent for the hypertension.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed she is seeking the highest possible rating for these disabilities, unless she expressly indicates otherwise).  The February 2008 SOC continued to deny a rating higher than 10 percent for her hypothyroidism.  She indicated in her May 2008 substantive appeal (on VA Form 9), however, that she is only continuing to appeal the denial of a rating higher than 10 percent for her hypothyroidism.  So she only completed the steps necessary to perfect her appeal to the Board concerning this particular claim.  See 38 C.F.R. § 20.200 (indicating that an appeal to the Board consist of a timely filed NOD, in writing, and, after receipt of a SOC, a timely filed substantive appeal (e.g., VA Form 9 or equivalent statement)).  The July 2008 statement of her accredited representative (in lieu of a VA Form 646) continued to address all three claims, but the Veteran clarified in a statement in support of claim (on VA Form 21-4138) subsequently submitted in December 2008 that she is only appealing the denial of a higher rating for her hypothyroidism.  She reiterated that this is on the only claim at issue in this appeal.  The most recent statement from her representative, the Appellant's Brief, received in August 2011, accordingly only addresses this particular claim.

There is one other preliminary point worth mentioning.  In her March 2008 Substantive Appeal (on VA Form 9), the Veteran cited a litany of symptoms and diagnoses as reasons for increasing the rating for her hypothyroidism.  She also indicated that she resultantly has been unable to work and requires a wheelchair.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.  VA's Office of General Counsel has indicated, however, that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


Here, the Board is not remanding this TDIU claim - only instead mentioning it - because the RO already considered and denied this claim in the January 2007 decision at issue, and the Veteran did not appeal the denial of this claim, only, as mentioned, the claim for a higher rating for her hypothyroidism.  Moreover, the RO since has issued another decision in February 2009 continuing to deny this claim, so since receiving the Veteran's March 2008 substantive appeal (on VA Form 9) alleging unemployability on account of this disability.  And she did not appeal that more recent decision, either, so the Board is not assuming jurisdiction over this additional claim.

Since, however, the underlying claim for a higher rating for the hypothyroidism requires further development before being decided, the Board is remanding this claim to the RO via the AMC in Washington, DC.


REMAND

Although the Board sincerely regrets the delay that invariably will result in deciding this claim, this additional development of this claim is needed before rendering a decision on this claim to ensure this disability receives appropriate consideration.

The Veteran was last afforded a VA examination for her hyperthyroidism in November 2007, so some 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In her March 2008 substantive appeal (on VA Form 9), and again in her more recent December 2008 statement in support of claim (on VA Form 21-4138), she took issue with the results of that VA examination - alleging it was not thorough and misrepresented the severity of her disability since she was unable, due to her conditions, to adequately represent the severity of her disability.  Among the litany of symptoms and diagnoses she describes, she alleges that her hypothyroidism now causes constipation, and to support or document this allegation she submitted a March 2008 treatment record showing a diagnosis of chronic constipation.  

She also said she requires medications and suffers from cold intolerance, mental disturbances, mental sluggishness, depression, dementia, has cardiovascular involvement, chronic fatigue, difficulty sleeping, and problems communicating, etc., due to her hypothyroidism.  So another VA examination is needed to reassess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

There may be outstanding medical evaluation or treatment records, as well, which need to be obtained and considered since the Veteran's condition requires ongoing care, and the most recent treatment record in the claims file is dated in March 2008.  38 C.F.R. § 3.159(c).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether she has received any additional evaluation or treatment for her hypothyroidism, meaning since March 2008.  If she has, after obtaining any necessary authorization, obtain these additional records and associate them with the claims file for consideration.  Document all efforts to obtain identified records, and if the records requested are not obtained and, after the appropriate number of follow-up attempts are made, it is determined that further efforts to obtain the records would be futile, document this in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additionally identified records, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's hypothyroidism.  Specifically, the examiner should note whether this disability is manifested by fatigability, constipation, and mental sluggishness; or, muscular weakness, mental disturbance, and weight gain; or, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  The examiner should also specify whether any of the foregoing symptoms, if present, are solely attributable to a medical condition other than the hypothyroidism.

To facilitate making these important determinations, the examiner must review the claims file for the pertinent medical and other history.

3.  Then readjudicate the claim in light of the additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send her a supplemental SOC (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


